Title: From George Washington to Richard Washington, 20 October 1761
From: Washington, George
To: Washington, Richard



Dear Sir,
Mount Vernon October the 20th 1761.

Since my last of the 14th July I have in appearance been very near my last gasp—The Indisposition then spoken of Increasd upon me and I fell into a very low and dangerous State—I once thought the grim King woud certainly master my utmost efforts and that I must sink in spite of a noble struggle but thank God I have now got the better of the disorder and shall soon be restord I hope to perfect health again.
I dont know that I can Muster up one ⟨t⟩ittle of News to communicate, in short the occurrances of this part of the World are at present scarce worth reciting for as we live in a state of peaceful tranquility ourselves, so we are at very little trouble to enquire after the operations against the Cherokees who are the only People that disturbs the repose of this great Continent and who I believe woud gladly accomodate Differences upon almost any Terms not I conceive from any Apprehensions they are under on account of our Arms but because they want the Supplys which we, and we only, can furnish them with—We catch the reports of Peace with gaping Mouths, and every Person seems anxious for a confirmation of that desirable Event provided it comes as no doubt it will, upon honourable terms.
On the other side is an Invoice of Cloaths which I beg the favour of you to purchase for me and to send them by the first Ship bound to this River—As they are designd for Waring Apparel

for myself I have committed the choice of them to your fancy—having the best opinion of your taste—I want neither Lace nor Embroidery—plain Cloaths with a gold or Silver Button (if worn in genteel Dress) is all I desire—I have hitherto had my Cloaths made by one Charles Lawrence in old Fish Street but whether it be the fault of the Taylor, or the Measure sent I can’t say but certain it is my Cloaths have never fitted me well. I therefore leave the choice of the Workman to your care likewise—I enclose a Measure, and for a further Insight I dont think it amiss to add that my stature is Six feet—otherwise rather slender than Corpulent. I am very sincerely Dr Sir Yr Most Affecte Hble Servt

Go: Washington

